UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________________________ X

CHANEL, INC.,
Plaintiff, l7-ev-4565 (PKC)

-against- OPINION AND
ORDER

KRISTIN RICHARDSON, an individual,
RISCARDO TORRES, an individual, and FULL
SERVICE INK, LLC, a New Yorlc limited liability
company, individually and jointly,

Defendants.
___________________________________________________________ X

CASTEL, U.S.D.J.

Plaintiff Chanel, lnc. ("Chanel”) asserted trademark, cybersquatting, and unfair
competition claims under New York and federal law against Full Serviee lnk, LLC (“Full
Service”), and its eo~owners Riscardo Torres and Kristin Richardson, alleging that defendants’
sales of counterfeit goods online infringed its marks and that defendants intentionally profited from
the use ofthe marks in defendants’ registered domain names. Discovery in this case is now closed.

Chanel moves for summary judgment on all claims against defendant Torres, who is proceeding

pro Se:.1

For the reasons explained, Chanel’s motion is granted with respect to its anti~

cybersquatting consumer protection elaim, and otherwise denied.

 

1 Kristin Richardson settled with Chanel and is no longer party to this action CDocs 81, 89.) The Court entered default
judgment against defendant Full Serviee in November 2018. (Doc 86.)

 

BACKGROUND

A. Relevant Facts

rl`he following facts are either undisputed or described in the light most favorable
to 'l`orres as the non~movant. See1 e.g., Coste]lo V. City of Burlington, 632 F.Bd 41, 45 (2d Cir.
201 l).

Chanel manufactures, distributes, and sells luxury goods including handbags,
backpacks, tote bags, wallets, shoes, and hats that use several trademarks owned by Chanel. (Pl.’s
56.l 1[4; Doc 65, Def.s 56.l Resp. 1]4; Doc 83.) "l`he trademarks comprise the name “CHANEL”
in a certain font and format, and two overlapping “C”s facing opposite directions either in bold
font or in bold font With a circle surrounding the C’s. (Pl.’s 56.1 1]2; Doc 65, Def.’s 56.1 Resp. 1{2;
Doc 83.) Relevant here, Chanel owns nine trademarks for its luxury goods. (Pl.’s 56.1 112; Doc
65, Det`.’S 56.1 Resp, 112; Doc 83.) Chanel’s marks have been registered on the principal register
of the United States Patent and Trademark Office for numerous years. (Pl.’s 56.1 114; Doc 65,
Def.s 56.l Resp. 1114; Doc 83.) The registrations are as folloWs: in lnternational Class 25,
Registration #s 1,241,264, 1,271,876, 1,241,265, and 4,241,822, and in lnternationai Class 18,
Registration #s 0,626,035, 1,314,511, 1,347,677, 1,733,051, and 1,734,822. (Pl.’s 56.1 1[2; Doc 65,
Def.’s 56.1 Resp. 112; Doc 83.) Mr. Torres does not dispute that the Chanel marks “are symbols of
Chanel’s quality, reputation, and goodwill and have never been abandoned,” or that Chanel’s
handbags “are among the best-selling” in the World. (Pl.’s 56.1 111]5, 13; Doc 65, Def.’s 56.1 Resp.
1§1]5,13;Doc 83.)

l\/lr. Torres Was a 50% owner of Full Service, a company registered at 156 Beach
60th Street, Arverne, NY. (Def.’s Opp. Deel. 112; Doc 82.) Mr. Torres registered the domain name

“chanelgraffiti.com” With no listed registration organization (Pl.’s 56.1 1118; Doc 65, Def.’s 56.1

 

Resp. 1118', Doc 83.) Mr. Torres registered the domain name “Wholesaleprintingnyc.com” and
listed as the registrant’s organization hull Service. (Pl.’s 56.l 1150; Doc 65, Def.’s 56.1 Resp. 1150;
Doc 83.)

B. Procedural History

Chanel commenced this action on Iune 16, 2017. (Doc 1.) ln its Complaint, Chanel
asserts four causes of action (E.) Count I asserts trademark counterfeiting and infringement under
the Lanham Act, 15 U.S.C. § lll4; Count ll asserts false designation of origin for counterfeit
goods under the Lanham Act, 15 U.S.C. § llZ§(a); Count_lll asserts cybersquatting under the
Lanham Act, 15 U.S.C. § ilZS(d); and Count IV asserts common~lavv unfair competition under
New York law. (Compl. 1137-65; Doc l.) Mr. Torres did not respond to Chanel’s interrogatories
or request for production of documents (Pl.’s 56.1 111163~64; Doc 65, Def.’s 56.1 Resp. 1163-64;
Doc 83.)

Chanel now moves for summary judgment in its favor on all four counts. (Doc 58.)
Chanel submits several declarations in support of its motion along With exhibits purporting to show
transactions in and online advertisements for goods containing its infringed marks, and a Local
Rule 56.1 Statement. (Docs 6()~65, 85.) Mr. Torres submits a response to plaintiffs 56.1
Statement and a sworn affidavit with a one page exhibit in opposition to the motion for summary
jndgment, both of which were prepared With the assistance of the New York Legal Assistance
Group Legal Clinic for Pro Se Litigants in the Southern District of New York. (Docs 82, 83 &
nn.l.)
SUMMARY IUDGl\/HENT STANDARD

Summary judgment “shall” be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of iaw.” Rule

 

56(a), Fed. R. Civ. P. A fact is material if it “might affect the outcome of the suit under the
governing law . . . .” Anderson v. Liberty Lohby, lnc., 477 U.S. 242, 248 (1986). On a motion
for summary judgment, the court must “construe the facts in the light most favorable to the non~
moving party and resolve all ambiguities and draw all reasonable inferences against the movan .”
Delanev v. Bank of Am. Corp., 766 F.3d 163, 167 (2d Cir. 2014) (quotation marks omitted).

lt is the initial burden of the movant to come forward with evidence on each
material element of his claim or defense, demonstrating that he is entitled to relief, and the evidence
on each material element must be sufficient to entitle the movant to relief in its favor as a matter
of law. Vt. Teddv Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). lf the
moving party meets its hurden, “the nonmoving party must come forward with admissible
evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary judgmen .”

laramillo v. Weverhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “A dispute regarding a material

 

fact is genuine ‘if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.”’ Weinstock v. Columbia Univ., 224 F.3d 33, 41 (Zd Cir. 2000) (quoting
Anderson, 477 U.S. at 248).

“A party opposing summary judgment does not show the existence of a genuine
issue of fact to be tried merely by making assertions that are conclusory or based on speculation.”
Maior League Baseball Props.` lnc. v. Salvino, lnc., 542 F.3d 290, 310 (Zd Cir. 2008) (internal
citation omitted); see Anderson, 477 U.S. at 249~50 (stating summary judgment may be granted if
the opposing evidence is “merely colorable” or “not significantly probative”). Courts review pro
se pleadings liberally and interpret pro se pleadings “to raise the strongest arguments that they
suggest.” See, e.g., Green v. United States, 260 F.3d 78, 83 (Zd Cir. ZOll) (citations omitted).

“This is especially true in the summary judgment context, where a pro se plaintiffs claims are

 

subject to a final dismissal.” Bodie v. l\/lorgenthau, 02 cv 7697' (PKC), 2006 WL 357822, at *2
(S.D.N.Y. Feb. 16, 2006); see Graham v. Lewinski, 848 F.2d 342, 344 (2d Cir. 1988) (“[S]pecial
solicitude should be afforded pro se litigants generally, when confronted with motions for
summary judgment.”) (citation omitted).

DlSCUSSlON

l. Trademark lnfringement Pursuant to 15 U.S.C. §§ 1114, 1125(a) and Common Law
Unfair Competition Claims

The Lanham Aet provides for a trademark-infringement claim if unapproved use of
a mark is likely to cause confusion as to its affiliation, sponsorship, or approval. 15 U.S.C.
§§ l l 14(a),2 1125(a)(1 )(A)3; see l)allas Cowbovs Cheerleaders_ lnc. v. Pussvcat Cinerna` Ltd., 604
F.2d 200, 204 (2d Cir. 1979). “A claim of trademark infringement . . is analyzed under {a]
familiar two-prong test[.] , . . The test looks first to whether the plaintiffs mark is entitled to
protection, and second to whether [the] defendant’s use of the mark is likely to cause consumers
confusion as to the origin or sponsorship of the defendant’s goods.” Savin Corp. v. Savin Grr).,
391 F.3d 439, 456 (2d Cir. 2004) (quoting Virgin Enters., Ltd. v. Nawab, 335 F.3d 141, 146 (2d
Cir. 2003) (alterations in original)). “Although § 1114 and § 1125 differ in that the latter statute
covers both registered and unregistered trademarks, the legal standard to establish liability ‘is the
same’ under both sections.” lnnovation Ventures, LLC v. Ultimate One Distrib. Corp.1 176 F.

Supp. 3d 137, 155 (E.D.N.Y. 2016) (quoting Lorillard Tobacco Co. v. Jamelis Grocerv. lnc., 378

 

2 15 U.S.C. § 1114(1)(a) provides that a person shall be civilly liable if, without the registrant’s consent, such person:
uses [s] in commerce any reproduction, counterfeit, copy or colorable imitation of a registered mark
in connection with the sale, offering for sale, distribution, or advertising cf any goods or services on
or in connection with which such use is likely to cause confusion, or to cause mistake, or to
deceive . . . .
3 15 U.S.C. § 1125(a)(l)(A) provides that a person shall be civilly liable for false designation of origin if such person:
on or in connection With any goods or services, or any container for goods, uses in commerce any
word, terrn, name, symbol, or device, or any combination thereof, or any false designation of origin,
false or misleading description of fact, or false or misleading representation of fact, which . . . is
likely to cause confusion . . . .

_5_

 

F. Supp. 2d 448, 454 (S.D.N.Y. 2005)); see Arrow Fastener Co. v. Stanlev Works, 59 F.3d 384,
390 (2d Cir. 1995). “The elements of a federal trademark-infringement claim and a New York
unfair competition claim are almost indistinguishable, except that New York requires an additional
element of bad faith.” Louis Vuitton l\/lalletier, S.A. v. llvundai Motor Am., 10 cv 1611 (PKC),
2012 WL 1022247, at *20 (S.D.N.Y. l\/lar. 22, 2012) (internal quotation marks omitted); §§
Genesee Brewing Co. v. Stroh Brewing Co., 124 F.3d 137, 149 (2d Cir. 1997) (“[Plaintiff’sj state
law claim of unfair competition is not viable Without a showing of bad faith.”).

The sale of counterfeit goods is sufficient use to establish liability. See El Greco
Leather Prods Co. v. Shoe World, lnc., 806 F.2d 392, 396 (2d Cir. l986). Use of a trademark in
commerce may also be satisfied “where the infringing act had an adverse effect on the plaintiffs
ability to participate in interstate commerce,” such as promotion of pro ducts using plaintiff s marks
“on fa] website.” C=l-loldings B.V. v. Asiarim Corp., 992 F. Supp. 2d 223, 240 (S.D.N.Y. 2013).
ln addition, “a corporate officer may be held personally liable for trademark infringement and
unfair competition if the officer is a moving, active conscious force behind [the defendant
corporation’s] infringemen .” Cartier v. Aaron Faber, lnc., 512 F. Supp. 2d 165, 170 (S.D.N.Y.
2007) (alteration in original); see KatiRoll Co. v. Kati lunction, lnc., 33 F. Supp. 3d 359, 367
(S.D.N.Y. 2014) (“lt is well~established in the Second Circuit that under the Lanham Act, a
corporate officer may be held personally liable . . . if the officer is a moving, active, conscious
force” behind infringement.) (internal quotation marks and alterations omitted). “[l]t is
immaterial . .. whether [the individual] knows t that his acts will result in an infringement.”
KatiRoll Co., 33 F. Supp. 3d at 367. “Demonstrating that the corporation’s officer authorized and
approved the acts of unfair competition which are the basis of the corporation’s liability is

sufficient to subject the officer to personal liability.” Guthrie llealthcare Svs. v. Contextl\/ledia,

 

@, 12 cv 7992 (KBF), 2014 WL 185222, at *13 (S.D.N.Y. lan. 16, 2014) (internal quotation
marks omitted); see Chloe v. Queen Bee of Beverlv l-lills1 LLC, 06 cv 3140, 2011 WL 3678802,
at *4 (S.D.N.Y. Aug. 19, 2011) (stating a corporate officer is considered a moving, active and
conscious force when the officer is “a direct participant in the infringing activity”).

Mr. Torres contends, in so many words, that he cannot be liable for trademark
infringement or unfair competition because he did not personally or in a corporate capacity “use”
the mark in commerce §_eez_e_.g£, Def.’s 56.1 Resp. 11l6; Doc 83 (“l\/lr. Torres was not involved in
importing, advertising, offering for sale, or selling counterfeit goods bearing the Chanel Marks.
l\/lr. Torres did not copy Chanel’s trademark, label, size, color scheme, printing or design.”). I-le
has stated, under penalty of perjury, that he “was not involved in importing, advertising, offering
for sale, or selling counterfeit goods bearing the Chanel Marks in person or through any
website(s),” and that he “was not involved in any alleged sales of counterfeit Chanel products, and
ha[s] never received any payment in connection to any of these alleged transactions.” (Def.’s Opp.
Decl. 1113, 6; Doc 82.)

lt is undisputed that Mr. Torres was a 50% co~owner of Full Service. (Pl.’s Reply
to Opp. Decl. at 6; Doc 84, Def.’s Opp. Decl. 1]2; Doc 82.) There is also no reasonable dispute
that Full Service, Mr. Torres’ co~owned company, was involved in the sale of counterfeit Chanel
merchandise, and has been found liable for trademark infringement in a default judgment (Default
J.; Doc 87.)

Genuine issues of material fact preclude summary judgment on plaintiffs federal
trademark infringement and state unfair competition law claims against Mr. Torres, either as an
individual or as a corporate officer. Chanel alleges that Mr. Torres committed several acts either

individually or in his corporate role to authorize or approve trademark infringement and unfair

 

competition For example, Chanel alleges that several websites and social media pages registered
or controlled by Mr. Torres sold and promoted counterfeit Chanel goods (Pls.’ Reply to
Opp. Decl. at 6; Doc 84.) Two websites, chanelgraffitibackpack.com and
buychanelgraffitibackpack.com, were registered by Mr. Torres’ co-defendant, Ms. Richardson, on
behalf of Full Service. (Declaration of Stephen M. Gaffigan (“Gaffigan Decl.”) dated August 23,
2018 Ex. l pp. 11~16; Doc 64.) 'l`wo additional websites, chanelboybags.com and
chanelgraffitibackpack.co.uk, were registered by an individual named Carolina or Caroline
Robinson, and their registrations list addresses for Ms. Robinson that are close to an undisputed
listed address of both Mr. Torres and l\/ls. Richardson. Compare id. Ex. 1 pp. 17-20 (identifying
addresses for Ms. Robinson at 6022 and 6026 Flushing Ave.), wing Pl.’s 56.1 1148; Doc 65, Def.’s.
56.1 Resp. 1[48; Doc 83 (identi®ing 6024 Flushing Ave. as an address used by Mr. lorres and Ms
Richardson).4 Given that Mr. Torres’s name is not listed on either registration, and there is no
evidence that he, as opposed to others in the co-owned company, registered the sites on behalf of
Full Service, a genuine issue of material fact exists with respect to who registered or operated these
domain names See Cartier, 512 F. Supp. 2d at 170 (denying summary judgment for individual
liability of trademark infringement where defendant was a 50% owner of a corporation and stated
that his co-owner committed infringing activities without his approval); see also Church & Dwight
Co. v. Kaloti Enters. of Mich., L.L.C., 697 F. Supp. 2d 287, 302-03 (E.D.N.Y. 2009), vacated in
part on other g;\'ounds, 07 cv 0612 (BMC), 2011 WL 4529605 (E.D.N.Y. Sept. 28, 2011) (denying
Summary judgment for claim of infringement as to 50% co-owner where there was no evidence to
suggest co-owner played an active role in the particular infringing transaction while otherwise

involved in the business’s operations).

 

4 Ms. Robinson is an alias of Ms. Richardson. (&:_e Consent Final J. and Permanent luj. at 1; Doc 89.)
_ 3 _

 

lt is undisputed that a fifth domain name, chanelgraffiti.com, was registered by Mr.
Torres (Pl.’s 56.1 1151; Doc 65, Def.’s 56.1 Resp. 1[51; Doc 83). Although l\/h'. Torres admits to
registering the domain name, he claims it was done at the request of l\/ls. Richardson, and that he
otherwise had no control over the functioning and oversight of the website’s sales or contents
(Def.’s Opp. Decl. 115; Doc 82).5 Chanel has offered no evidence beyond the registration to
demonstrate authorization or approval of the sale or promotion of goods bearing the allegedly
infringing Chanel marks on the website by Mr. Torres. A wallet purchased from
chanelgrafliti.com by one of Chanel’s investigators listed Full Service as the organization
receiving payment, and the package contained a return label from Kristin Richardson at 6024
Flushing Ave., Maspeth, NY. (Declaration of Eric Rosaler (“Rosaler Decl.”) Ex. l pp. 21-24; Doc
63). These facts demonstrate an issue of material fact with respect to Mr. Torres’s involvement in
the use of the Chanel mark in commerce on chanelgraffiti.com. when 512 F. Supp. 2d at 170;
see lohnson & lohnson Consumer Cos. v. Aini 540 F. Supp. 2d 374, 394 (E.D.N.Y. 2008)
(denying summary judgment where a buyer for a company found to infringe “did act in some
capacity on behalf of [the company],” but buyer’s “precise role in purchasing and selling . . . and
whether has was a ‘moving, active conscious force’ behind any infringement. . . remain[ed] a
question of fact”).

Chanel alleges that counterfeit goods were shipped to its investigators from Mr.
Torres’s home address of 6024 Flushing Ave., Maspeth, NY. (Pl.’s Reply to Opp. Decl. at 5
(citing Rosaler Decl. 114); Doc 84.) But it is undisputed that this address was shared by Mr. Torres

and his co~defendant Ms. Richardson, CPl.’s 56.1 ‘|148; Doc 65, Def.’s 56.1 Resp. 1[48; Doc 83,

 

5 Mr. Torres claims that when he became aware of a cease and desist letter sent by plaintiffs, he immediately canceled
the domain name chanelgraffiti.com. (Def.’s Opp. Decl. ‘|lll; Doc 82.) He submits a screengrab of an entail account
showing an email nom “Ricky” to info@doortrak.com forwarding an email from GoDaddy to
ricky@digitahnarketspace.net showing receipt of cancellation of the domain name on April 19, 2015, fig p. 4.)

-9-

 

Rosaler Decl. EX. 6; Doc 63), and Mr. Torres denies that he knew of any counterfeit merchandise
shipped from his address (Def.’s Opp. Decl. 1[3; Doc 82.)

Chanel next alleges that Mr. Torres authorized or approved unlawful acts of
infringement because invoices generated from Chanel’s investigator’s purchases of counterfeit
Chanel goods identified the issuer as “Wholesale Printing NYC” at 156 Beach 60th Street, along
with the domain name wholesaleprintingnyc.com, and the email address thestrSlife@aol.com.
(Pls.’ Reply to Opp. Decl. at 5_6 (citing Rosaler Decl. 116 & Ex. 3 pp. 21-23); Doc 84.) Again, it
is undisputed that the 156 Beach 60th Street address is a corporate address at which other
employees, namely Ms. Richardson, do business. (Pl.’s 56.1 1[48; Doc 65, Def.’s 56.1 Resp. 1148;
Doc 83, Rosaler Decl. EX. 6; Doc 63.) Chanel produces no evidence to tie Mr. Torres to the email
address thestrSiife@aol.com. Mr. Torres has stated, under penalty of perjury, that he “do[les] not
have any connection or access to the email address ‘thestrSlife@aol.com.”’ (Def. ’s Opp. Decl. 1173
Doc 82.) On every piece of evidence offered Where this email address is tied to an individual’s
name, thstrSlife@aol.com is connected with co~defendant Kristin Richardson. (See, e.g.,
Declaration ofl\/iarianne Webster dated August 21, 2018 Ex. 1 p. 26; Doc 62, Gaffigan Decl. Ex. l
p. 13; Doc 64.) Fnrther, there is no evidence that Mr. Torres is sole owner of the company
Wholesale Printing NYC or that he is an active and conscious force behind that corporation’s
allegedly infringing acts. While Mr. Torres registered the website wholesaleprintingnyc.com on
behalf of Full Service, (Gaff`rgan Decl. Ex. l p. 3; Doc 64; Def.’s 56.1 Resp. 1[50; Doc 83), as
discussed above, registration alone does not rise to the level of authorization or approval Chanel
has not submitted evidence from the New York State Division of Corporations identifying the
company’s corporate officers or listed business address, and a search of the New York State

records does not reveal any company by that name registered at 156 Beach 60th Street. E

_1()_

 

https://www.dos.nv.gov/corns/bus entity search.html (iast accessed Nov. 20, 2018). Chanel
submitted a Google maps screengrab from August 2016 of 156 Beach 60th Street, at Which there
is only a sign for the company Full Service. (Gaffigan Decl. Ex. l p. 25; Doc 64.)

Chanel also submitted screengrabs of “wholesale printing nyc”’s Facebook and
lnstagram pages that contain photos of an allegedly counterfeit Chanel bag. Chanel’s evidence is
insufficient to show the absence of a genuine issue of material fact as to Mr. Torres’s involvement
with these companies The Wholesale Printing NYC Facebook page does not identify Mr. Torres.
One screengrab from March 2015 contains an unrelated address for the business (50 Mother
Gaston Blvd., Brooklyn, NY) (§. EX. 2 p. 12), one from April 2015 contains an address shared by
Mr. 'l`orres and Ms. Richardson (i_d_. Ex. 2 p. 28), and a third screcngrab from lune 2016 contains
no address (L EX. 2 pp. 55~57). The Wholesale Printing NYC lnstagram account has in its
descriptor the name “Ricl<y Torres,” and has one picture displaying a custom made shirt with what
appears to be a Chanel-marked bag in the frame (g.g., id Ex. 2 pp. 15-16). Mr. Torres’s name on
the lnstagram account titled Wholesale Printing NYC, while suggestive, does not sufficiently
remove issues of material fact with respect to whether or not Mr. Torres was a moving and
conscious force behind Wholesale Printing NYC or Full Service’s allegedly infringing acts. There
is simply not enough evidence from which to conclude that Chanel has met its burden on summary
judgment E.g., Victorinox AG v. B&F Svs., lnc., 709 F. App’x 44, 50 n.6 (2d Cir. 2017), §
amended (Oct. 4, 2017) (affirming summary judgment on corporate officer liability where
individual “determine[d] whether to extend marks to different product lines,” “review[ed] product
designs developed by [the company],” and “continued- sale of the [infringing products] after U.S.
Customs’ seizure”); M, 2011 WL 3678802, at *5 (granting summary judgment where

corporate officer’s primary role was to “meet with his source . . . and ascertain which types of

_11_

 

designer handbags were available and for what prices,” “contact [another employee] to decide
which bags to purchase,” “purchase” the bags, “ship them to [the other employee] for her to sell
through [the company] and they would split any profits”); Barnbu Sales, Inc. v. Sultana Cracl<;ers1
ing, 693 F. Supp. 899, 914 (E.D.N.Y. 1988) (granting summary judgment where corporate officers
testified that they “ma[d]e the decisions” for the company, “purchased the counterfeit” goods,
“specifically instructed [a] buyer concerning the purchase and subsequent resale of the infringing
merchandise, approved these transactions and personally examined the goods”).

Finally, Chanel points to access of the email addresses fullserviceinl<@vahoo.com
and wholesaleprintinmivc@gmail.com as evidence of use of the infringing mark. (Pl.’s Reply to
Opp. Mern. at 8; Doc 84.) Chanel sent cease and desist letters to these email addresses, but does
not otherwise claim they appear on any receipts from the sale of counterfeit merchandise or other
communication with individuals in connection with the use of Chanel’s marl<s. (Pl.’s 56.1 11122,
24; Doc 65 .) The email address fullserviceink@vahoo.com is also listed on the registration papers
for the websites wholesaleprintmgnyc.com and chanelgraffiti.com. {Gaffigan Decl. EX. 1 pp. 3,
8; Doc 64.) lt is not clear that access to or use of either email address would be sufficient to
demonstrate infringement, or authorization or approval of infringement. in any event, Chanel has
no evidence that Mr. Torres, as opposed to other employees at either Full Service or Wholesale
Printing NYC, accessed the email addresses at any of the relevant times cited by Chanel. (_S§_€;

§g, § EX. 3; Doc 64 (showing general read receipts from wholesaleprintingnyc@gmail.com);

Declaration of Stephan M. Gaffigan dated Oct. 16, 2018 EX. 2; Doc 85 (showing general read

_12_

 

receipts from fullserviceink(a)vahoo.com)).6 Accordingly, the Court denies summary judgment on
Chanel’s claims for trademark infringement, false designation of origin, and unfair competition
il. vaersquatting Pursuant to 15 U.S.C. § 1125(d)

The Anti-Cybersquatting Consumer Protection Act (“ACPA”) was passed “to
protect consumers and American businesses, to promote the growth of online commerce, and to
provide clarity in the law for trademark owners by prohibiting the bad-faith and abusive
registration of distinctive marks as lnternet domain names with the intent to profit from the
goodwill associated with such marks . . , .” S. Rep. No. 106-140, at 4 (1999). The act imposes
civil liability on, inter alia, any person who, “Without regard to the goods or services of the parties”:

(i) has a bad faith intent to profit from that mark . . . ; and

(ii) registers, traffics in, or uses a domain name that_

(I) in the case of a mark that is distinctive at the time

of registration of the domain name, is identical or

confusingly similar to that mark . . . .
15 U.S.C. § 1125(d)(1)(A). To prevail on a claim for cybersquatting, a plaintiff must demonstrate
(1) “its marks were distinctive at the time the domain name was registered”; (2) “the infringing
domain names complained of are identical to or confusingly similar to plaintiffs mar ”; and
(3) “the infringer has a bad faith intent to profit from that mark.” Webadviso v. Bank of Am.
M, 448 F. App’x 95, 97 (2d Cir. 2011).

Chanel argues that Mr. Torres violated ACPA by registering five domain names 4

chanelgraffiti.com, chanelgraffitibackpack.com, buychanelgraffitibackpack.com,

 

6 Mr. Torres stated in an affidavit submitted on September 24, 2018, that in his belief the email address

fullserviceini<@,yahoo.com was “not accessible as the password was lost prior to April 6, 2015, and Yahoo locked the
account.” (Det`.’s Opp. Decl. 1[10; Doc 82.) l-Ie further stated in the affidavit that “[t]he email address

‘wholesaleprintingnyc@gmail.com[’] was accessible to other employees at Full Service lnk, LLC.” (Def.’s Opp.
Decl. 1111; Doc 82.)

..13_

 

chanelboybags.com, and chanelgraffitibackpack.co.uk. (Mem. of Law in Support of Mot. for
Summ. J. dated Aug. 24, 2018 at 235 Doc 59.) As discussed above, Mr. Torres admits to registering
one of the five websites, chanelgraffiti.com. (Def.’s Opp. Decl. 1[5; Doc 82.) There remain
genuine issues of material fact as to whether Mr. Torres registered the other four domain names.
See supra Section l. The Court will review plaintiffs ACPA claim with regard to
chanelgraffiti.com.

Viewing all facts in a light most favorable to defendant, the Court holds that there
is no genuine issue of material fact on the ACPA claim, and plaintiff is entitled to summary
judgment in its favor on this claim. i\/.[r. Torres does not contest that Chanel’s mark was distinctive
at the time the domain name was registered Chanel has put forth evidence that its nine relevant
trademarks are registered on the principal register and have been so since, at the latest, November
13J 2012. (Declaration of Adrienne Halm dated August 22, 2018 114; Doc 61; § Pl.’s 56.1 1114;
Doc 65, Def.s 56.1 Resp. 1114; Doc 83.) “Registered trademarks are presumed to be
distinctive . . . .” Lois Sportswear, U.S.A.‘ lnc. v. Levi Strauss & Co., 799 F.2d 867, 871 (2d Cir.

1986); see Kellv-Brown v. W`mfrev, 659 F. App’X 55, 59 (2d Cir. 2016), cert. denied, 137 S. Ct.

 

1098 (2017) (discussing the presumption).

The registered domain name chanelgraffiti.com is confusingly similar to the
plaintiffs mark. Webadviso, 448 F. App’X at 97. “In the cybersquatting context, ‘confusingly
similar’ must simply mean that the plaintiffs mark and the defendant’s domain name are so similar
in sight, sound, or meaning that they could be confused.” 5 McCarthy on Trademarks § 25:78 (4th
ed. 2002); see McAllister Olivarius v. Mermel, 298 F. Supp. 3d 661, 670 (S.D.N.Y. 2018)
(similar). This inquiry is important “given that the overarching concern of the individual searching

the internet is to arrive at the correct website, which is ultimately identified by a purely text-based

_.14..

 

website address.” Savin Co;p., 391 F.3d at 458. M_r. Torres offers no admissible evidence to
suggest that chanelgraffiti.com is not confusineg similar to the mark Chanel. Courts have found
that, even where “domain names incorporate additional phrases or words alongside” a mark, “they
[may be] sufficiently similar to confuse consumers as to whether the [i]nfringing [w]ebsites are
aHiliated with” the mark. Diesel S.P.A. v. Does, 14 cv 4592 (KNIW), 2016 WL 96171, at *7
(S.D.N.Y. Jan. 8, 2016); M (finding- websites such as “the dieseljeanusa.com”;
“dieseljeansboutique.com”; “dieseljeansmen.net”; and “theclassicdieseljeans,com” similar to the
mark Diesel); Volvo Trademark Holding AB v. Volvospares.com, 703 F. Supp. 2d 563, 568 (E.D.
Va. 2010) (f`mding volvospares.com confusingly similar to VOLVO); Louis Vuitton l\/lalletier &
Oakley, lnc. v. Veit, 211 F. Supp. 2d 567, 578 (E.D. Pa. 2002) (finding louisvuitton-replicas.com
confusingly similar to Louis Vuitton). For example, a court in this District has found similarities
between barbiesbeachwear.com and barbiesclothing.com to the mark BARBIE “apparent on their
face.” Mattel, lnc. v. Adventure Apparel, 00 cv 4085(RWS), 2001 WL 1035140, at *2 (S.D.N.Y.
Sept. 7, 2001).

No reasonable fact finder could find that chanelgraffiti.com is not confusingly
similar to the Chanel mark. The similarities are “instantly apparent because of the inclusion of the
word” Chanel in the domain name, and Mr. Torres does not claim the term “chanel” is meant to
reference anything other than the luxury brand. Web-adviso v. Trump, 927 F. Supp. 2d 32, 41
(E.D.N.Y. 2013). The inclusion of the term “graffiti” does not change its confusineg similar
nature. Moreover, the term “graffiti” does not self-evidently connote a type of criticism or
disregard for the brand that rises to a meaningful level of distinction See, e.g., McAllister
Olivarius, 298 F. Supp. 3d at 671 (collecting cases in which the apparently critical nature of domain

name distinguished it nom distinctive marks).

_15_

 

There is no reasonable dispute that Mr. Torres had a bad faith intent to profit from
the mark. ln assessing bad faith under s-kCPi‘f‘t,7 the statute provides nine non~eXclusive factors to
consider, §§ 15 U.S.C. § 1125(d)(l)(B)(i),8 “[b]ut [courtsj are not limited to considering just the
listed factors when making [a] determination of whether the statutory criterion has been me ,”
Spo@’s Farm, 202 F.3d at 498. lt is undisputed that Mr. Torres did not have any intellectual
property rights in the Chanel mark. (Def.’s 56.1 Resp. 1[15; Doc 83.) The domain name
chanelgraffiti.com does not consist of the legal name or any name commonly used to identify Mr.
Torres or his company Full Service, and there is no evidence that prior use of the website was for
the bona fide offering of any goods or services associated with any registered business of Mr.
rl`orres. The statute’s bad-faith safe harbor provision immunizes defendants who “believed and

had reasonable grounds to believe that the use of the domain name was a fair use or otherwise

 

7 Bad faith is a term of art in the ACPA and “should not necessarily be equated with ‘bad faith’ in other contexts.”
Spo@[’s Farm L.L.C. v. Sportsrnan’s lvfkt., lnc., 202 F.3d 489, 499 n.l3 f2d Cir. 2000).
g These factors are:

(l) the trademark or other intellectual property rights of the person, if any, in the domain name;

(II) the extent to which the domain name consists of the legal name of the person or a name that is
otherwise commonly used to identi® that person;

(111) the person’s prior use, if any, of the domain name in connection with the bona fide offering of any
goods or services;

(W) the person’s bona fide noncommercial or fair use of the mark in a site accessible under the domain
name;

(V) the person’s intent to divert consumers from the mark owner’s online location to a site accessible
under the domain name that could harm the goodwill represented by the mark, either for commercial
gain or with the intent to tamish or disparage the mark, by creating a likelihood of confusion as to
the source, sponsorship, affiliation, or endorsement of the site;

(Vi) the person’s offer to transfer, sell, or otherwise assign the domain name to the mark owner or any
third party for financial gain without having used, or having an intent to use, the domain name in
the bona idc offering of any goods or services, or the person’S prior conduct indicating a pattern of
such conduct;

(Vll) the person’s provision of material and misleading false contact information when applying for the
registration of the domain name, the person’s intentional failure to maintain accurate contact
information, or the person’s prior conduct indicating a pattern of such conduct;

(VIII) the person’s registration or acquisition of multiple domain names which the person knows are
identical or confusingly similar to marks of others that are distinctive at the time of registration of
such domain names, or dilutive of famous marks of others that are famous at the time of registration
of such domain names, without regard to the goods or services of the parties; and

(D() the extent to which the mark incorporated in the person’s domain name registration is 01' is not
distinctive and famous within the meaning of subsection (c)(l) or section 43.

..16_

 

lawful.” 15 U.S.C. § llZS(d)(l)(B)(ii). Mr. Torres does not argue that he believed his use of the
Chanel trademark was fair use, or that he had any other lawful right to use the mark. §l_e_e
Webadviso, 448 F. App’X at 98 n.2. And as discussed above, see supra, the Chanel mark is
distinctive Lois Sportswear, 799 F.2d at 871.

As the Second Circuit has stated,

bad faith may be inferred from “the person’s intent to divert

consumers from the mark owner’s online location to a site accessible

under the domain name that could harm the goodwill represented by

the mark, either for commercial gain or with the intent to tarnish or

disparage the mark, by creating a likelihood of confusion as to the

source, sponsorship, affiliation, or endorsement of the site.”
Webadviso, 448 F. App’x at 98 (quoting 15 U.S.C. § ll25(d)(1)(B)(i)(V)). Conclusory denials
that a defendant is not a cybersquatter are insufficient to defeat summary judgment on a claim of
a violation ofACPA. See Webadviso v. Bank of Arn. Corp., 09 cv 5769 (DC), 2010 WL 521117,
at *3 (S.D.N.Y. Feb. 16, 2()1()), Lf’d, 448 F. App’X 95 (2d Cir. 2011). Chanelgraffiti.com
unquestionably advertised products containing the Chanel mark and had product descriptions that
read “chanel inspired graffiti bags.” (Gaffigan Decl. Ex. 2 p. 7; Doc 64, Rosaler Decl. EX. l pp. 9,
143 Doc 63.) Mr. Torres disputes that he had any control over the content of the site, stating that
he “did not operate any ofthe Subject Dornain Names,” “did not operate ‘chanelgrafliti.com”’ and
“had no connection to the Domain Name outside of registering it.” (Def. ’s Opp. Decl. 1l5 ; Doc 82.)
Whether and to what extent the site was used or operated by Mr. Torres, however, is beside the
point under ACPA. Mr. Torres does not dispute that his registration of chanelgraffiti.com,
regardless of the content of the site, would divert customers from the markholder’s website by
creating a likelihood of confusion as to the affiliation of the site chanelgraffiti.com, which is a

“quintessential example of bad faith within the meaning of ACPA.” Alpha Recycling, Inc. v.

Crosby, 14 cv 5015 (JPO), 2016 WL 1178774, at *6 (S.D.N.Y. Mar. 23, 2016) (internal quotation

_17_

 

marks omitted); see Gioconda Law Grp. PLLC v. Kenzie, 941 F. Supp. 2d 424, 437 (S.D.N.Y.
2013) (stating a “core ACPA scenario[]” is one in which “a defendant . . . diverts customers from
the markholder’s website to the defendant’s own website”) (internal quotation marks omitted).
Mr. Torres knew that Chanel owned a trade mark on the term “Chanel,” (Pl.’s 56.1 113; Doc 65,
Def.’s 56.1 Resp. 113 ; Doc 83), and has offered no reasons to explain any alleged legitimate motives
for registering the site using the name c‘Chanel,” see Gioconda Law G;p., 941 F. Supp. 2d at 437
(discussing defendant’s alleged legitimate motives that could weigh in defendant’s favor and cases
involving such motives).

Certain factors are neutral or inconclusive from the present record, such as
registration of multiple domain names, providing misleading false contact information in
registering domain names, and attempting to transfer, sell, or otherwise assign the domain name
to Chanel or a third party. But see Prime Publishers, lnc. v. Am.-Renublican, luc.1 160 F. Supp.
2d 266, 281 (D. Conn. 2001) (“Although the statutory factor refers to the registration of ‘multiple’
domain names, [the Court] find[s] that the registration of a single domain name with the knowledge
that it incorporates a competitor’s mark similarly informs an inference of bad faith intent.”).
Nevertheless, the record taken as a whole demonstrates no dispute of material fact over the issue
ofbad faith. Jaramillo, 536 F.3d at 145. Even affording l\/.lr. Torres the special solicitude required
for pro se individuals, he has not made the required showing to defeat summary judgment on the
ACPA claim. See Anderson, 477 U.S. at 250 (“lf [the non~moving party’s] evidence is merely
colorable . . . or is not significantly probative . . . summary judgment may be granted.”).
CONCLUSION

Chanel’s motion for summary judgment is GRANTED on its claim for a violation

of ACPA and otherwise DENIED. Within twenty-one days, plaintiff shall advise the Court whether

_13d

 

it wishes to have judgment entered with regard to the single claim and have the Court adjudicate
damages, in which case plaintiff shall enter a submission on proposed damages and drop its other
claims, or await final judgment on all claims. Because the grounds for a Rule 54(b), Fed. R. Civ.
P. partial judgment have not been met, the Court will not enter partial judgment The Clerk is

requested to terminate the motion (Doc 58.)

so oRDERED. /W

y P. Kmdn Castel
United States District ludge

Dated: New York, New York
Novembe1 10 j 2018

_19_

 

